Citation Nr: 1224489	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to service connection for a claimed left shoulder disorder.   

2.  Entitlement to an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.

3.  Entitlement to an increased initial evaluation for the service-connected irritable bowel syndrome currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 and January 2003 to January 2005.  He was awarded a Combat Infantryman's Badge for service in Iraq.  He served in the Reserve until February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in June 2008, April 2009, September 2010, September 2011 and December 2011.     

In a June 2008 rating decision, the RO granted service connection and assigned a 30 percent for PTSD.  The RO also granted service connection for tinnitus rated as 10 percent disabling, the residuals of a right middle finger fracture rated at a noncompensable level, and a left ear hearing loss rated at a noncompensable level.  

The RO also denied the claims of service connection for a right ear hearing loss, headaches, left knee disorder, right knee disorder, a skin disorder, a lack of energy, an eye condition, back disorder, a neck disorder, a right shoulder disorder, and a left shoulder condition.  The Veteran was notified of this decision in June 2008.  

In July 2008, the Veteran filed a Notice of Disagreement as to the issues of an increased initial rating for the service-connected PTSD and the hearing loss of the left ear and service connection for disorders involving the left knee, the left shoulder, the right shoulder, a hearing loss of the right ear, the stomach, headaches, and the skin.  

The RO granted service connection for right shoulder tendonitis and seborrheic keratosis in April 2009.  A 20 percent rating was assigned to the right shoulder disability, and a noncompensable rating was assigned to the seborrheic keratosis.  This is a complete grant of the benefits sought on appeal.  

In April 2009, a Statement of the Case was issued for the issues of an increased initial rating for the service-connected PTSD and hearing loss of the left ear and service connection for a left knee disorder, a hearing loss of the right ear, a stomach condition, and headaches.  

In May 2009, the Veteran filed a Substantive Appeal for the issues of service connection for a left knee disorder, headaches and a stomach condition.  The Veteran also expressed disagreement with the issue of service connection for a left shoulder disorder; however, this matter was not addressed in the April 2009 Statement of the Case.   

The issue of service connection for a left shoulder disorder was included in a September 2010, May 2011, and December 2011 Supplemental Statements of the Case.  This appeal was certified to the Board in March 2012.  The Veteran was afforded a hearing in April 2012 that addressed this matter.   

Although a Notice of Disagreement for this issue was filed and a Statement of the Case was issued, no Substantive Appeal on this issue is of record.  However, as noted, VA notified the Veteran in March 2012 that his appeal had been certified and his records were being transferred to the Board.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (Holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that once the issues are certified to the Board, the RO has waived any objection VA may have had as to the timeliness of the appeal).  Unlike a notice of disagreement, the filing of a substantive appeal is not jurisdictional.  Id.  

In accordance with the Court's holdings, the Board waives the filing of a timely Substantive Appeal in the matter of service connection for a left shoulder disorder, because VA took action, which led the Veteran to believe that he had timely perfected an appeal.  

The Veteran did not perfect an appeal as to the issues of service connection for right ear hearing loss and a higher initial ratings for the left ear hearing loss and PTSD.  Thus, the June 2008 rating decision became final for these two issues.  See 38 C.F.R. § 20.200.    

In September 2010, service connection was granted for headaches and a 30 percent rating was assigned on January 16, 2008.  In May 2011, service connection was granted for a left knee disability and a 10 percent rating was assigned on January 16, 2008.  This is a complete grant of benefits sought on appeal.  The Veteran did not express disagreement with these decisions.  Thus, these rating decisions are final.  See 38 C.F.R. § 20.200.  

In a September 2011 rating decision, the RO assigned a 50 percent rating to the service-connected PTSD.  In a December 2011 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a 30 percent rating.  

At the hearing in April 2012, the Veteran disagreed with the ratings assigned to these disabilities.  A transcript of the hearing is associated with the Veteran's claims folder.  Thus, the Board interprets the Veteran's statements at the hearing as a Notice of Disagreement.  See 38 C.F.R. §§ 20.201 and 20.300.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

As noted, the Veteran presented testimony from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran raised the issues of increased ratings for the service-connected right shoulder tendonitis, seborrheic keratosis, left ear hearing loss and migraines and service connection for right ear hearing loss and a cervical spine condition at the hearing in April 2012.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of increased ratings for the service-connected PTSD and irritable bowel syndrome are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran is not shown to have a current left shoulder disability and the complaints of left shoulder pain have not been attributed to a current disability. 



CONCLUSION OF LAW

The Veteran does not have a left shoulder disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in February 2008, 
prior to the initial adjudication of his claim.    

The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to identify any additional information or evidence that VA should have and to submit evidence in support of his claim to the RO.  

The February 2008 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that, as all relevant evidence has been obtained with regard to the Veteran's claim, the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  

The VA treatment records were obtained and associated with the claims file.  At the hearing in April 2012, the Veteran stated that he was not receiving current treatment for a left shoulder condition.  There is no identified relevant evidence that needs to be obtained.  

The Veteran underwent a VA examination in March 2009 to determine the nature and likely etiology of the claimed left shoulder condition.  

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claims and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  

Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  

The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, it must be noted that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154 (b).  The record shows that the Veteran was awarded a Combat Infantryman's Badge for his service in Iraq in 2004.  

Section 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

In the present case, the Veteran asserts developing a left shoulder condition due to parachute jumps and carrying a rucksack in training.  See the Veteran's testimony at the hearing before the Board in April 2012.  He does not identify any specific injury involving his left shoulder in connection with combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

The Veteran asserts that, while serving in Italy in 1981 or 1982, he was injured in parachute jumps.  He reports having aches and pains after parachuting from planes.  The Veteran also reports injuring his left shoulder by carrying a rucksack.  See the Veteran's testimony at a hearing in April 2012.    

However, there is no medical evidence showing that the Veteran has a current left shoulder disability.  

A February 2005 record from the 72nd medical group indicates that the Veteran's left shoulder was examined.  The left shoulder had a normal appearance.  There was no tenderness to palpation at the lateral cuff insertion.  There was no tenderness of the supraspinatus muscle.  The Veteran reported having pain in the right shoulder, but did not have any complaints pertinent to the left shoulder.  

A March 2009 VA examination report indicates that the Veteran's left shoulder was examined.  On examination, there was noted to be no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement of the left shoulder.  The identified range of motion of the left shoulder was that of flexion and abduction to 180 degrees and external and internal rotation to 90 degrees.  This is normal motion for a shoulder.  See 38 C.F.R. § 4.71, Plate I.  The examiner indicated that there was no pain with motion of the left shoulder. 

The examiner also noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A left shoulder disability was not detected or diagnosed. 

Moreover, the service treatment records do not serve to document the presence of left shoulder complaints or findings.  The service examinations including those performed in December 1977, June 1989 and May 1993 indicated that the upper extremities were normal.  The Veteran also reported "no" as to whether he had a painful or "trick" shoulder.  

The Veteran also has not submitted medical evidence to support his lay assertions of having a current left shoulder disability.  At the hearing in April 2012, the Veteran testified that he was not receiving treatment for a left shoulder disorder.    

At the hearing in April 2012, the Veteran did testify that he had pain in the left shoulder.   

While the Veteran is competent to state that he has an observable symptom, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has a left shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Moreover, the Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology linking the onset of the left shoulder pain to an event or incident of his active service.  

Thus, in light of the Court's holding that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability, service connection is not warranted. 

Without a pathology to which the symptoms of pain can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for a left shoulder disability must be denied.



ORDER

Service connection for a claimed left shoulder disorder is denied.



REMAND

A September 2011 rating decision assigned a 50 percent rating to the service-connected PTSD.  A December 2011 rating decision granted service connection for irritable bowel syndrome and assigned a 30 percent rating.  

At the hearing in April 2012, the Veteran disagreed with the ratings assigned to these disabilities.  A transcript of the hearing is associated with the Veteran's claims folder.  

Thus, the Board interprets the Veteran's statements at the hearing as constituting a Notice of Disagreement as to the claims for increase.  See 38 C.F.R. §§ 20.201 and 20.300.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

The RO must take appropriate action to furnish a Statement of the Case as to the issue of higher disability ratings for the service-connected PTSD and irritable bowel syndrome.  Only if the Veteran perfects a timely appeal as to either or both of these matters, is the RO to undertake all indicated development to certify any identified matter for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


